Citation Nr: 1823997	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  10-49 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for bilateral eye disability.  


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel







INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from April 1983 to August 1983.  The Veteran served on active duty from January 2004 to May 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In that decision, the RO declined to reopen the Veteran's previously denied claim of service connection for visual impairment (claimed as eye condition).

In May 2017, the Board, in pertinent part, reopened the claim for entitlement to service connection for visual impairment, and remanded the claim, on the merits, for further evidentiary development. 

Notably, the Veteran has submitted a timely substantive appeal following the January 2018 SOC, which addressed 16 issues.  The Board finds that it is unclear whether those 16 issues have been certified to the Board, due, largely in part, to the fact that these issues have not been enumerated in a VA Form 8.  See VA Form 8 February 2018.  Additionally, in a February 2018 statement, the Veteran's attorney requested a 90 day extension to submit additional evidence pertaining to the 16 issues listed in the January 2018 SOC.  For these reasons, the Board finds that it is in the interest of judicial economy to adjudicate only the issue of entitlement to service connection for a bilateral eye disability at this time. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims that her bilateral eye disability is due to her active military service, specifically an in-service fall.  See, e.g., Veteran's claim dated March 2016. 
VA treatment records reflect a diagnosis of left eye cataract.  See, e. g., VA treatment record dated April 2016. 

In September 2017, the Veteran was afforded a VA examination.  The VA examiner found that the Veteran "does not have any visual impairment."  The examiner further stated that during service, the Veteran's service treatment records (STRs) noted a refractive error (presbyopia) "which is congenital and are not deemed a disability for compensation purposes."  The examiner also stated that after service, the Veteran did not have any evidence of cataracts until 2007.  The examiner indicated that in 2015 the Veteran developed posterior subcapsular cataracts, which "was most likely secondary" to diabetes and she had a cataract surgery in 2016.  The examiner also noted that the Veteran reported current dry eyes and that she requires artificial tears for symptomatic relief.

The September 2017 opinion is flawed.  The September 2017 examiner indicated that the Veteran "does not have any visual impairment."  However, the examiner indicated that during the appeal period, the Veteran was diagnosed with cataracts and underwent cataract surgery.  The examiner did not provide an opinion as to whether the Veteran's left eye cataract had its onset during her military service or is due to her service.  Importantly, the presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

To this end, the Veteran filed her claim to reopen her previously claim of service connection for a bilateral eye disability in March 2016.  The examiner indicated that the Veteran had cataracts in 2015 and underwent cataract surgery in 2016.  Notably, there is no bright line rule prohibiting consideration of evidence dated prior to the claim, and the Board has considered such evidence in this case.  Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013) (Board erred in failing to address pre-claim evidence in assessing whether a current disability existed, for purposes of service connection, at the time the claim was filed or during its pendency).  Therefore, the examiner's statement that the Veteran does not have any visual impairment does not take account of the fact that she had cataracts shortly before the appeal period and there is a treatment note dated during the appeal period indicating that she had cataracts.  Moreover, a claim is not limited to the disorder as characterized by the Veteran, but must be characterized and addressed based on the reasonable expectations of the non-expert claimant and the evidence in processing the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  The VA examiner also indicated that the Veteran had dry eye symptoms and whether these symptoms are indicative of a disability that is related to service should also be addressed.
 
Therefore, a remand is necessary to obtain an opinion to determine whether any eye disability, to include left eye cataract and dry eyes, is related to or had its onset during active duty military service. 

Accordingly, the claim is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records.  All such available documents should be associated with the claims file.

2.  The claims folder should be referred to an ophthalmologist for an opinion as to the nature and etiology of any eye disability, to include left cataract and dry eyes.  A copy of this remand must be made available to the physician for review in connection with the requested opinion.

The ophthalmologist should specifically address the diagnosis of left eye cataract and dry eyes and provide an opinion whether it is as least as likely as not (50 percent probability or more) that any eye disability, to include left eye cataract and dry eyes, had its onset in service or is otherwise related to service.

The ophthalmologist must provide reasons for the opinion given.

The ophthalmologist is advised that the Veteran is competent to report his symptoms and history, and such statements that have been made by the Veteran and must be specifically acknowledged and considered in formulating any opinions.

3.  Thereafter, readjudicate the claim.  If the benefit sought on appeal remains denied, provide the Veteran and her attorney with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

